         Case 6:18-cv-00739-YY         Document 108       Filed 10/18/19     Page 1 of 8




Steven Rizzo, OSB No. 840853
Mary D. Skjelset, OSB No. 075840
Rizzo Mattingly Bosworth PC
1300 SW Sixth Avenue, Ste. 330
Portland, OR 97201
Tel: (503) 229-1819
Fax: (503) 229-0630
srizzo@rizzopc.com
mskjelest@rizzopc.com

ATTORNEYS FOR PLAINTIFFS




                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      EUGENE DIVISION


 J.M., et al.,                                     CASE NO. 6:18- CV-00739 - YY

                  Plaintiffs,

 v.                                                PLAINTIFFS’ MOTION TO COMPEL
                                                   PRODUCTION FROM THE MARION
 KARLA MAJOR, et. al.,                             COUNTY DISTRICT ATTORNEY’S
                                                   OFFICE
                 Defendants.
                                                   (Oral argument requested)


                                       INTRODUCTION

        Plaintiffs move for an order compelling the Marion County District Attorney (MCDA) to

produce case files, victim’s rights materials, communications and grand jury recordings relating

to Plaintiffs, the Millers and/or other children placed in their foster home. The motion is based on

Fed. R. Civ. P. 26(b), 37(a) and 45(d)(2)(B)(i), the Declaration of Mary Skjelset (“Decl.”) and

exhibits attached thereto, and the following points and authorities.

                                    LR 7-1 CERTIFICATION

        Counsel for Plaintiffs and MCDA have made good faith efforts to confer via e-mail and

telephone to resolve the dispute, but have been unable to do so.


1 - PLAINTIFFS’ MOTION TO COMPEL PRODUCTION FROM THE MARION
    COUNTY DISTRICT ATTORNEY’S OFFICE
         Case 6:18-cv-00739-YY         Document 108        Filed 10/18/19     Page 2 of 8




                                        BACKGROUND

        Factual Summary

        Plaintiffs are minor children who assert civil rights violations and personal injury claims

against individual actors and the State of Oregon DHS, alleging significant and repeated acts of

physical and sexual abuse and neglect while in state-sponsored foster care. Compl. ECF 95 ¶¶49-

70. The MCDA is responsible for developing the multidisciplinary child abuse team in Marion

County, Oregon (the “MDT”). In relevant part, the Marion County MDT consists of law

enforcement personnel (including Keizer Police Department), the Oregon Department of Human

Services (“DHS”) child protective services workers, and workers from Liberty House, a child

abuse intervention center. See ECF 53 at p. 3 (“The parties do not dispute that Liberty House,

DHS, and [MCDA] are member of the multidisciplinary team”); see also ORS 418.747. The MDT

meet and discuss issues pertaining to child abuse investigations. Skjelset Decl. Ex. 1. Participants

review and share documents and information. See e.g., Liberty House Reply, ECF 49 at p. 4

(“records received by Liberty House from Oregon DHS or from the District Attorney’s office can

be requested from DHS and from the DA. . . .”).

        In connection with the its role in the MDT’s child abuse investigation and prosecution of

Casey Miller, Plaintiffs allege that DHS waived R.L.’s constitutional victim’s rights (by using its

authority as her legal guardian) and exerted control over the investigation to protect itself and the

Millers, not R.L. or the other children in the home. Plaintiffs allege that DHS, with a monopoly of

the information contained in its child welfare files, claimed falsely that there was no known injury

that preceded R.L.’s multiple fractures and led certain medical providers to believe that the

fractures were caused by osteogenesis imperfecta or “brittle bone disease,” i.e., a genetic, non-

traumatic cause. Id. at ¶¶78-81. Accordingly, who knew what, and when, at the MCDA is relevant

to Plaintiffs’ claims.

        Plaintiffs’ Subpoena to MCDA

        On October 23, 2018, Plaintiffs served a subpoena on the MCDA that requested documents

and information, including case files, communications, and recordings of grand jury proceedings


2 - PLAINTIFFS’ MOTION TO COMPEL PRODUCTION FROM THE MARION
    COUNTY DISTRICT ATTORNEY’S OFFICE
         Case 6:18-cv-00739-YY            Document 108         Filed 10/18/19       Page 3 of 8




relating to the Millers, the Plaintiffs and other children in the home. Decl., Ex 2. The MCDA did

not object to the subpoena or seek a protective order. Instead, the MCDA only produced copies of

prosecution files regarding R.L. and A.S. and accompanying police reports and other records

within the timeframe specified.

        Subsequent discovery of third-parties revealed that the MCDA production was far from

complete. For instance, limited emails supplied to date by Liberty House indicate that MCDA

prosecutor Kurt Miller was invited to a Sensitive Issue Committee staffing regarding J.M. in June

2012, in which Melissa Miller was expressly listed as the “person of concern” regarding allegations

of “physical abuse.” Decl., Ex. 3. MCDA failed to provide this email, its attached agenda

(referencing J.M.) and any notes, memoranda or other indicia of the allegations. Similarly,

Plaintiffs learned that the MCDA had subpoenaed OHSU for records relating to R.L.’s evaluation

and testing for “brittle bone disease.” Decl., Ex. 4. The OHSU records show that the hospital in

fact sent R.L.’s medical records to the MCDA in response to the subpoena. Decl. Exs. 5, 6.

However, R.L.’s OHSU medical records were not produced by MCDA. Decl. ¶8. Finally,

responsive documents provided by Keizer Police Department contained an authorization from

MCDA to destroy evidence derived from the investigation of R.L., signed by DDA Fischer, who

prosecuted Miller in the criminal case involving A.S. as victim. 1 This too was not produced by
the MCDA. Decl., Ex. 7.

        Realizing these gaps in discovery, Plaintiffs began contacting the MCDA and their counsel

in early April 2019 to request a complete response to the October 2018 subpoena. Plaintiffs

supplied search terms for the communications and other ESI sought in the subpoena on May 10,


1
  Plaintiffs learned in late March 2019 that the MCDA had consented to the Keizer Police Department’s
destruction of important physical evidence relating to the investigation of R.L.’s injuries, notwithstanding
both organization’s notice and knowledge that the undersigned was representing Plaintiffs. This evidence
included vital cell phone extraction data that police had downloaded from cell phone devices possessed by
both Melissa and Casey Miller that would have contained records of calls and text messaging between and
among the Millers and DHS caseworkers and others. The evidence also included photographs of injuries to
J.M., a video of the Miller foster home, recordings of contemporaneous interviews of the Millers, and the
pack n’ play device in which R.L. slept while in the Miller home. Decl., Ex. 8, 9. The MCDA has not
explained the reasons or bases for the destruction.


3 - PLAINTIFFS’ MOTION TO COMPEL PRODUCTION FROM THE MARION
    COUNTY DISTRICT ATTORNEY’S OFFICE
         Case 6:18-cv-00739-YY           Document 108        Filed 10/18/19      Page 4 of 8




2019. Decl., Ex. 10. On June 19, 2019, the MCDA produced some victim assistance notices, but

admitted that additional requested materials remain unproduced. Decl., Ex. 11. To date, the MCDA

has not produced the requested additional documents, communications or the grand jury notes and

recordings. Decl. ¶14.

                                            STANDARDS

        A party “may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense,” regardless of ultimate admissibility. Fed. R. Civ. P. 26(b)(1).

“Relevancy is construed broadly to encompass any matter that bears on, or that reasonably could

lead to other matters that could bear on any issue that is or may be in the case.” Wilson v. Decibels

of Ore., Inc., 2017 US Dist. LEXIS 11302, at *6 (D. Or Jan. 26, 2017) (internal quotations and

citations omitted). “[T]he scope of discovery through a subpoena is the same as that applicable to

Rule 34 and the other discovery rules.” See Fed. R. Civ. P. 45, Advisory Committee notes (1970).

                                       ARGUMENT
       Items 1 &2: The complete, unredacted case files for Case No. 13C46342 (R.L.) and Case
No. 17CR22495 (A.S.)
        Plaintiff’s subpoena, which was was duly served on the MCDA on October 23, 2018,

requested production by November 9, 2018. Decl., Ex. 2 at p. 2. The MCDA did not make any
objections in response thereto under Fed. R. Civ. P. 45 or seek a protective order.2 Rather, the

MCDA produced incomplete documents and no electronically stored information (“ESI”). Decl.,
Ex. 12. The MCDA’s case files for R.L. and A.S., relate to the investigation and prosecution of

Casey Miller and contain communications, documents, evidence and information relating to

contacts and correspondence between and among MDT members.

        Plaintiffs seek the Court’s assistance (i) to compel the MCDA to produce the complete,

unredacted case files or, in the alternative, some explanation for why this production has not


2
 See Fed. R. Civ. P. 45(d)(2)(B) (a person commanded to produce documents or ESI in a subpoena must
serve objections before the earlier of the time specified for compliance or 14 days after the subpoena is
served); see also Gorrell v. Sneath, 292 FRD 629, 632 (ED Cal 2013) (upon timely objection, a party or
person resisting discovery has the burden to show that discovery should not be allowed). The Court should
conclude that the MCDA’s failure to object constitutes a waiver.


4 - PLAINTIFFS’ MOTION TO COMPEL PRODUCTION FROM THE MARION
    COUNTY DISTRICT ATTORNEY’S OFFICE
         Case 6:18-cv-00739-YY        Document 108        Filed 10/18/19     Page 5 of 8




occurred to date, and any documents relating to the above-referenced destruction of evidence. The

timing of the MCDA’s receipt of communications, documents and information is critical to

ascertaining who on the MDT knew what, and when. The production to date shows that the MCDA

acquired and/or received documents and information from DHS, such as the child abuse

assessment summaries regarding Plaintiffs A.S., J.M. and R.L., but there is no record or other

indicia showing when and how those materials were received, distributed or reviewed.

       The MCDA should be compelled (ii) to produce documents and information identifying

who provided records such as DHS child abuse assessments, case notes, medical records, etc.,

indicia of how such records were provided, i.e., delivery, e-mail and secure messaging e-mail, or

fax, and when the records were provided. Stated differently, the MCDA should not be permitted

to arbitrarily withhold this evidence “without objection” and thereby sidestep the creation of a

privilege log. For instance, the MCDA should be not be permitted to arbitrarily withhold

information showing that records prepared by third parties were provided (or handed over) during

or in connection with an MDT meeting(s), or that some other medium, such as the use of secure

messaging exchanges, accounts for the provision.

       In addition, the MCDA should be compelled (iii) to produce all of its notes and memoranda

pertaining to its charging recommendations and decisions, particularly where Plaintiffs allege that

DHS sought to influence Miller’s prosecution by suggesting brittle bone disease as the cause for

R.L.’s multiple fractures and where the evidence shows that Miller received a light sentence for

his severe beating of an infant.
       Items 3-6; 11-21 Communications, contacts and correspondence between and among the
MCDA and various persons/entities relating to the Millers, the Plaintiffs and other children in
the Miller home
       In sum, the subpoena requests communications, contacts and correspondence between the

MCDA and the following:
      Adoptive parents, biological and foster parents of children identified as victims (Item 3),
       other children who resided in the Miller home (Items 4-5);
      DHS employees pertaining to R.L. (Items 6, 11) and charging decisions and prosecution of
       the Millers (Items 15-17);


5 - PLAINTIFFS’ MOTION TO COMPEL PRODUCTION FROM THE MARION
    COUNTY DISTRICT ATTORNEY’S OFFICE
         Case 6:18-cv-00739-YY         Document 108       Filed 10/18/19     Page 6 of 8




      Medical providers and other individuals from the hospitals and medical facilities where
       R.L. was assessed, evaluated and/or treated (Items 12-14);
      Keizer Police Dept. and/or Liberty House that relate to Plaintiffs and/or the Millers (Items
       18, 11-21). See Decl., Ex. 2.
       These requested communications are key. Plaintiffs supplied search terms on May 10,

2019, but it appears that the MCDA has not conducted a search of its e-mail system, and has not

produced documents. Decl.¶14. The MCDA couched this refusal in terms of needing to identify

and understand the search logic, while simultaneously declining Plaintiffs’ requests to have the IT

counterparts work together to ensure a targeted search. Decl., Ex. 12. The MCDA’s purported

justification for its failure to perform the search is unpersuasive and it impairs the ability of
Plaintiffs to discover the extent that the MDT had notice of the abuse in the Miller foster home.

       Relatedly, the MCDA has refused to produce any documents that relate to children other

than the named plaintiffs. Notwithstanding the terms of the subpoena to which the MCDA failed

to object or seek a protective order the MCDA concludes arbitrarily (and presumably based on

state law) that it can simply refuse to conduct the search – unless and until Plaintiffs provide the

MCDA with an acceptable form of release from the parent or guardian of the other children in the

Miller home. Id. The MCDA has not provided supporting authority.

       During the parties’ several conferrals, the MCDA has deflected that the Court’s Protective

Order (ECF 96) insufficiently covers the production of documents and information regarding non-

parties, and would not engage regarding the preparation of a separate or more “targeted” form of

order specific to the MCDA. Nor was counsel persuaded by the Court’s opinion (ECF 53)

discussing the primacy of federal discovery over state law confidentiality provisions and the

Court’s denial of the motion to quash filed by co-MDT member, Liberty House. Decl., Ex. 13. The

MCDA’s recalcitrance forces Plaintiffs to move to compel.
       Item 10: All recordings of any grand jury proceedings, testimony or statements that
pertain to Casey Ray Miller and/or Melissa Miller
       On May 14, 2019, the MCDA agreed to inquire as to the existence and whereabouts of any

form of grand jury recording relating to the Millers. Decl., Ex. 14. But, there is still no news.

Consistent with its approach to the subpoena, counsel will not confirm whether such records exist


6 - PLAINTIFFS’ MOTION TO COMPEL PRODUCTION FROM THE MARION
    COUNTY DISTRICT ATTORNEY’S OFFICE
         Case 6:18-cv-00739-YY          Document 108       Filed 10/18/19      Page 7 of 8




and, if so, either produce them or create a privilege log. Based on review of the MCDA’s limited

production to date, a grand jury heard testimony from Mrs. Miller and Keizer Police Detective

Edsall on October 28, 2013 (relating to R.L.’s multiple fractures). Separately, a grand jury heard

testimony from Keizer Police Detective Phelps on April 6, 2017 (relating to A.S.’s repeated sex

abuse). Decl. of Counsel, Ex. 15, Ex. 16.

       These witnesses were called by the MCDA and their testimony bears on what the MCDA

knew (or was told by its MDT members, including DHS) and what evidence it chose to present

and/or withhold from presentation. The MCDA has proffered no authority to support its delay or

withholding of this evidence from Plaintiffs in this federal civil rights action. Decl., Ex. 12.

However, even under Oregon law, grand jury recordings may be disclosed “for the purposes of

ascertaining whether it is consistent with that given by the witness before the court.” Or. Rev. Stat.

132.220(1). Plaintiffs’ ability to depose grand jury witnesses will be impaired by not having these

recordings. This is especially prejudicial when the statements remain in the custody of the MCDA

– which is the key member and organizer of the MDT that is associate with the inexplicable

destruction of the Millers’ cell phone extraction data that would have revealed all of their calls and

texts with DHS caseworkers, and other witnesses. The requested grand jury materials should be

produced.

                                          CONCLUSION

       The court should grant Plaintiff’s Motion to Compel.

       Dated: October 18, 2019.

                                                      RIZZO MATTINGLY BOSWORTH PC


                                                      By: ___/s/Mary Skjelset________________
                                                             Steven Rizzo, OSB No. 840853
                                                             Mary D. Skjelset, OSB No. 075840
                                                             Rizzo Mattingly Bosworth PC
                                                             1300 SW Sixth Avenue, Suite 330
                                                             Portland, OR 97201
                                                             Tel: (503) 229-1819
                                                             Fax: (503) 229-0630
                                                             ATTORNEYS FOR PLAINTIFFS

7 - PLAINTIFFS’ MOTION TO COMPEL PRODUCTION FROM THE MARION
    COUNTY DISTRICT ATTORNEY’S OFFICE
          Case 6:18-cv-00739-YY         Document 108      Filed 10/18/19     Page 8 of 8




                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON

 J.M., et. al.,                                               CASE NO. 6:18-CV-00739-YY

                  Plaintiff(s),

 v.                                             CERTIFICATE OF SERVICE

 KARLA MAJOR, et. al.,

                  Defendant(s).


      I am employed by the law firm of Rizzo Mattingly Bosworth PC in Portland, Oregon. I
am over the age of eighteen years and not a party to the subject cause. My business address is
1300 SW Sixth Avenue, Suite 330, Portland, OR 97201.

       On the date below, I caused to be served on all parties in this action by transmitting a true
copy thereof PLAINTIFFS’ MOTION TO COMPEL PRODUCTION FROM THE
MARION COUNTY DISTRICT ATTORNEY’S OFFICE in the following manner unless
otherwise indicated.

 VIA ECF

 James S. Smith                                  Jill Schneider
 Senior Assistant Attorney General               Senior Assistant Attorney General
 Oregon Department of Justice                    Oregon Department of Justice
 100 SW Market Street                            100 SW Market Street
 Portland, OR 97201                              Portland, OR 97201
 Telephone: (971) 673-1880                       Telephone: (971) 673-1880
 Fax: (971) 673-5000                             Fax: (971) 673-5000
 james.s.smith@doj.state.or.us                   jill.schneider@doj.state.or.us
 Of Attorneys for State Defendants               Of Attorneys for State Defendants

 Elleanor Chin
 Senior Assistant Attorney General
 Oregon Department of Justice
 100 SW Market Street
 Portland, OR 97201
 Telephone: (971) 673-1880
 Fax: (971) 673-5000
 elleanor.chin@doj.state.or.us
 Of Attorneys for State Defendants

        Dated this 18th day of October, 2019.
                                                     s/Heather Wettlaufer
                                                     Heather Wettlaufer, Paralegal
